DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings and reference numbers should be computer generated rather than hand drawn which makes the drawings unclear and difficult to read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a laboratory device”, and the claim also recites “in particular a magnetic stirrer” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 3-8 and 1-13 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 1 recites the limitation, “at which further laboratory device…”.  It is unclear what is meant by this phraseology and whether it is grammatically incorrect.  Claims 3-8 and 1-13 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 3 attempts to recite a functional limitation without stating what the function is.  There is configured language, but no effect recited.  As such the claim is indefinite for failing to particularly claim the limitation.
 Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “for detachable”, and 
Regarding claim 8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “for detachable”, and the claim also recites “in particular rigid attachment” which is the narrower statement of the range/limitation; additionally, claim 4 recites the broad recitation “is integrally formed with the at least one electrical coupling element”, and the claim also recites “in particular in the form of at least one fixing electrical plug-type connector” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a monitoring unit configured to detect …”, and the claim also recites “preferably being further configured to…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely 
Regarding claim 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “which user display is configured to display…”, and the claim also recites “preferably additionally for the further laboratory devices…” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 12, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “a placement plate”, and the claim also recites “in particular a heating plate” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claim 13 is also rejected under 35 USC 112(b) by virtue of its dependency on claim 12.
Regarding claim 13, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “which magnetic drive is 
Regarding claims 10, 11, 13, 14 and 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qiuping (CN 205850744) (with paragraphs referencing machine translation).
Regarding claim 1, Qiuping discloses a laboratory device in particular a magnetic stirrer (title; figure 5), having at least one adjustable operating parameter for controlling at least one laboratory device function ([0023]) and having an outer housing (figure 1, reference #200), characterized in that
the outer housing comprises a coupling device for coupling the laboratory device to at least one further laboratory device for the same at least one laboratory device function (figure 2, reference #110; 
the coupling device is configured such that by means of the coupling device the laboratory device and the at least one further laboratory device can be operated simultaneously and by means of a common adjustment device the at least one operating parameter can be adjusted in a central manner independently and/or consistently for the laboratory device and the at least one further laboratory device (figure 6, reference #110, 114 and 115; [0012]; [0027]; [0047]-[0048] (USB connects two devices for central control by single chip microcomputer)),
wherein the common adjustment device represents a user interface integrated in the outer housing of the laboratory device or in an outer housing of one of the further laboratory devices (figure 6, reference #114 and 115; [0014]; [0023]).
Regarding claim 3, Qiuping discloses wherein the common adjustment device for adjusting the at least one operating parameter is configured either consistently or independently for the laboratory device and the at least one further laboratory device (figure 6, reference #114 and 115; [0012]; [0023]; [0027]-[0028]).
Regarding claim 4, Qiuping discloses wherein the coupling device comprises at least one mechanical coupling element for detachable and in particular rigid attachment of the at least one further laboratory device to the laboratory device (see walls of reference #110 and 120).
Regarding claim 5, Qiuping discloses wherein the at least one mechanical coupling element has a guiding device for aligning the laboratory device at the further laboratory device(s) to be coupled and/or has a snap-in or clamping device for fixing the laboratory device to the further laboratory device(s) to be coupled (see walls of reference #110 and 120; [0022]).
Regarding claim 6, Qiuping discloses wherein the at least one mechanical coupling element comprises two mechanical coupling elements arranged on opposite sides of the outer housing, each for coupling to one of the further laboratory devices (figure 2, reference #110 and 120).
Regarding claim 7, Qiuping discloses wherein the coupling device comprises at least one electrical coupling element for a detachable electrical connection of the laboratory device to the at least one further laboratory device for transferring the at least one operating parameter to the respective laboratory device, which operating parameter is set for the laboratory device and/or for the at least one further laboratory device by means of the common adjustment device (reference #110 and 120; [0012]; [0014]; [0018]; [0027]; [0051]; [0053]).
Regarding claim 8, Qiuping discloses wherein the coupling device comprises at least one mechanical coupling element for detachable and in particular rigid attachment of the at least one further laboratory device to the laboratory device (see walls of reference #110 and 120) and wherein the coupling device comprises at least one electrical coupling element for a detachable electrical connection of the laboratory device to the at least one further laboratory device for transferring the at least one operating parameter to the respective laboratory device, which operating parameter is set for the laboratory device and/or for the at least one further laboratory device by means of the common adjustment device (reference #110 and 120; [0012]; [0014]; [0018]; [0027]; [0051]; [0053]), wherein the at least one mechanical coupling element is integrally formed with the at least one electrical coupling element, in particular in the form of at least one fixing electrical plug-type connector (reference #110 and 120).
Regarding claim 10, Qiuping discloses further comprising a monitoring unit configured to detect a total number of laboratory devices coupled together by means of the coupling device of the laboratory device and corresponding or complementary coupling devices of the at least one further laboratory device and the laboratory device preferably being further configured to output a warning signal and/or 
Regarding claim 11, Qiuping discloses further comprising a user display arranged in the outer housing, which user display is configured to display the set at least one operating parameter for the laboratory device and preferably additionally for the further laboratory devices coupled to it and/or to display the total number of laboratory devices coupled together (reference #114; [0028]).
Regarding claim 12, Qiuping discloses wherein the laboratory device and the at least one further laboratory device are designed as magnetic stirrers (title; figure 6), each comprising a placement plate, in particular a heating plate (reference #300; [0016]), and a magnetic drive arranged inside the outer housing for generating a suitable magnetic field in order to set a stirrer in a vessel in a stirring motion, which vessel is standing on the placement plate (reference #400; [0018]; [0047]), and wherein the laboratory device functions controllable by the at least one adjustable operating parameter comprise stirring and/or heating of a substance in a vessel standing on the placement plate ([0014]).
Regarding claim 13, Qiuping discloses whose coupling device is further configured for the mechanical and/or magnetic transmission of a drive energy to a magnetic drive of the at least one further laboratory device, which magnetic drive is configured to convert this drive energy in a magnetic field suitable for the stirring function, such that the at least one further laboratory device preferably does not require its own drive energy for generating the magnetic field suitable for its stirring function ([0014]; [0026]-[0027]; [0056]).
Regarding claim 14, Qiuping discloses a control unit for a laboratory device of claim 1, wherein the control unit is configured and/or programmed to recognize the at least one operating parameter that is set by means of the common adjustment device with regard to the laboratory device and to operate the laboratory device in dependence thereon and preferably further to recognize the at least 
Regarding claim 15, Qiuping discloses wherein the control unit is further configured and/or programmed to detect a total number of laboratory devices coupled together by means of the coupling device of the laboratory device and corresponding or complementary coupling devices of the at least one further laboratory device and preferably further to limit a power of the laboratory device and/or to output a warning signal when a predetermined total number limit of the permissible total number of laboratory devices coupled together is exceeded (255 limit to number of devices that can be connected ([0012] (control master and detect and set each slave up to 255 devices); [0014]; [0027]-[0028]; [0056])).
Regarding claim 16, Qiuping discloses a set of laboratory devices (figure 6) comprising: a laboratory device of claim 1, which represents a first laboratory device (figure 2, reference #100; see rejection of claim 1 above), and
the at least one further laboratory device (figure 6, second reference #100), each of which has an outer housing (reference #100) with a coupling device for coupling to the first laboratory device or to one another (reference #110 and 120), which coupling device is configured such that the first and the at least one further laboratory device can be operated simultaneously by means of their coupling devices and the at least one operating parameter of the respective laboratory device can be adjusted in a central manner independently and/or consistently by means of a common adjustment device, wherein the coupling devices of the first and the further laboratory devices are designed correspondingly or complementarily among one another in such a way that the first and the further laboratory devices each 
Regarding claim 17, Qiuping discloses wherein the coupling devices of the first and the further laboratory devices are designed uniformly among each other (figures 5 and 6, reference #110 and 120).
Regarding claim 18, Qiuping discloses wherein the first laboratory device represents a base laboratory device (figure 6, reference #100 on left), in the outer housing of which the common adjustment device in the form of a user interface is integrated (figure 6, reference #100 and 114), and
the at least one further laboratory device represents a number of preferably mutually identical expansion laboratory devices which can be modularly coupled to the base laboratory device by means of the respective coupling devices (figure 6, reference #100 on right, reference #110 and 120),
wherein the coupling devices of the base laboratory device and of the expansion laboratory devices each comprise at least one electrical coupling element for a detachable electrical connection of the base laboratory device and the expansion laboratory devices among each other for transferring the at least one operating parameter to the expansion laboratory devices, which operating parameter is set on the user interface of the base laboratory device for the expansion laboratory devices (reference #110 and 120; [0027]-[0028]; [0051]; [0052]).
Regarding claim 20, Qiuping discloses a retrofit kit for a set of laboratory devices according to claim 18, wherein the retrofit kit comprises one or several expansion laboratory devices of claim 18 (figure 6; [0014]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774